MANDATE

                 The Fourteenth Court of Appeals
                               NO. 14-16-00719-CV

Henry Guerra, Sr., Rebecca Gomez          Appealed from the 80th District Court
Guerra, Michael Guerra, Blanca            of Harris County. (Trial Court No.
Guajardo, Esther Gomez Tristan, Linda     2014-70768). Opinion delivered by
Ruth Garza, and Lauro Garza,
                                          Justice Jamison. Justices Busby and
Appellants
                                          Donovan also participating.
v.

The State of Texas, Appellee


TO THE 80TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before our Court of Appeals on February 27, 2018, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:

       This cause, an appeal from the judgment in favor of appellee, The State of
Texas, signed October 7, 2016, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of the
court below AFFIRMED.

      We order appellant, Henry Guerra, Sr., Rebecca Gomez Guerra, Michael
Guerra, Blanca Guajardo, Esther Gomez Tristan, Linda Ruth Garza, and Lauro
Garza, jointly and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.
      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.

      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, Texas, May
14, 2018.